UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4012

BERNARD PAYNE,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-95-457)

Submitted: March 18, 1997

Decided: June 2, 1997

Before MURNAGHAN, WILKINS, and HAMILTON,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Beverly A. Moses, Arlington, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Robert Jay Groner, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Bernard Payne pled guilty to operating a motor vehicle after his
license had been revoked, in violation of 26 C.F.R.§ 4.2 (1996),
assimilating Va. Code Ann. § 46.2-301 (Michie 1996).1 Following his
conviction, the magistrate judge sentenced Payne to two years of
supervised probation with the following special conditions: to attend
and complete an alcohol education program; to attend and complete
a driver improvement course; and, to not operate a motor vehicle
without a valid license.2

Payne appealed his sentence to the district court, asserting that the
imposed sentence violated state law, and was excessive and unwar-
ranted. The district court affirmed Payne's sentence. Payne now
appeals his sentence to this court, challenging the length of the super-
vised probation period and the special terms imposed in connection
therewith. We affirm.

Because Payne did not voice these objections at sentencing, we
review the issue under the plain error standard. See Fed. R. Crim. P.
52(b); United States v. Olano, 507 U.S. 725, 731-32 (1993). An
appeals court will not notice an error raised for the first time on
appeal unless (1) there is an error, (2) which is plain, (3) which affects
the substantial rights of the defendant, and (4) which must be cor-
rected to avoid a miscarriage of justice or damage to the "fairness,
integrity, or public reputation of judicial proceedings." Olano, 507
U.S. at 736-37; See United States v. Cedelle, 89 F.3d 181, 184 (4th
Cir. 1996). We have found no such error.

The Assimilative Crimes Act ("ACA") provides that "in the
absence of a governing federal statute, a person who commits a state
crime on a federal enclave `shall be guilty of a like offense and sub-
_________________________________________________________________
1 This offense is a Class B misdemeanor under 18 U.S.C. § 19 (1994).
2 Prior to imposing sentence, the magistrate judge reviewed Payne's
driving history, which revealed several tickets for speeding and an arrest
for driving while under the influence.

                     2
ject to a like punishment.'" United States v. Pierce, 75 F.3d 173, 176
(4th Cir. 1996) (quoting 18 U.S.C. § 13(a) (1994)); see United States
v. Harris, 27 F.3d 111, 115 (4th Cir. 1994)). The term "like punish-
ment," does not require the imposition of an identical sentence to one
that a defendant might have received if sentenced in state court, only
a similar sentence. United States v. Kelly, 989 F.2d 162, 164 (4th Cir.
1993). Moreover, federal courts acting pursuant to the ACA will not
assimilate state sentencing procedures that conflict with a federal sen-
tencing policy. See Pierce, 75 F.3d at 176; Kelly, 989 F.2d at 164.

In Virginia, the punishment for a defendant's first conviction for
driving with a revoked license, a misdemeanor offense, is imprison-
ment for a term of up to six months and/or a maximum $1000 fine.
See Va. Code Ann. §§ 18.2-11(b), 46.2-301(C) (Michie 1996). How-
ever, following a misdemeanor conviction, a Virginia sentencing
court has the discretion to suspend all or part of a defendant's sen-
tence and to impose a term of probation "under such conditions as the
court shall determine." Va. Code Ann. § 19.2-303 (Michie 1995).
Because a defendant may be placed on probation, following a sus-
pended sentence, without being required to serve an active prison sen-
tence, we find the district court's imposition of supervised probation
without imposing a term of imprisonment to be "like punishment" as
required under the ACA.

Payne also contends that his sentence of supervised probation for
two years is excessive. We disagree. First, the federal statutory maxi-
mum term for probation following a misdemeanor conviction is five
years. See 18 U.S.C. § 3561(c)(2) (1994). Second, Virginia does not
set a maximum probation term that may be imposed following a mis-
demeanor conviction. See Va. Code Ann. § 19.2-303 (granting court
the discretion to place the person on probation for such time as the
court shall determine).

Next, Payne challenges the reasonableness of two of the special
conditions imposed as a part of his supervised probation. The court
ordered Payne to complete an alcohol education program and a driver
improvement program. We find these special conditions to be reason-
ably related to the nature and circumstances of the instant offense,
especially considering Payne's driving history consisting of a driving

                    3
while under the influence charge and multiple speeding charges. See
18 U.S.C. §§ 3553, 3563(b)(10), (22) (1994).

Payne's final challenge to his sentence is based on his contention
that the court did not give an explicit reason on the record for impos-
ing this particular sentence. It is well established that sentencing is
within the sole province and discretion of the trial judge, and if within
statutory limits, is generally not subject to appellate review. See
United States v. Owens, 902 F.2d 1154, 1157 (4th Cir. 1990); United
States v. Pruitt, 341 F.2d 700, 703 (4th Cir. 1965).

Here, the court stated that it would rely on Payne's driving record
when sentencing. Further, during sentencing, the court discussed at
length Payne's prior offenses, non-payment of previously-imposed
fines, and the fact that Payne had not attended an alcohol education
program following his conviction for driving while under the influ-
ence. We find that the court's colloquy sufficiently established the
basis for imposing Payne's sentence. And because the sentence
imposed is within the statutory limits, we will not subject it to further
appellate review.

We have reviewed the record and found no plain error; therefore,
we affirm Payne's conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                     4